Citation Nr: 1227688	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  11-11 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for status post total rhinectomy, palatectomy, and maxillectomy for squamous cell cancer, to include as due to exposure to herbicides, has been received. 

2.  Entitlement to service connection for status post total rhinectomy, palatectomy, and maxillectomy for squamous cell cancer, to include as due to exposure to herbicides.

3.  Entitlement to service connection for lower lip cancer, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for status post left nephrectomy due to cancer (kidney cancer), claimed as due to exposure to herbicides.

5.  Entitlement to service connection for depressive disorder, claimed as secondary to status post total rhinectomy, palatectomy, and maxillectomy for squamous cell cancer.

6.  Entitlement to a compensable rating for prostate cancer, status post radical prostatectomy with erectile dysfunction.

7.  Entitlement to a compensable rating for status post shrapnel injury of the right eye.


REPRESENTATION

Appellant represented by:	Laura C. Tallarico, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to January 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for status post total rhinectomy, palatectomy, and maxillectomy for squamous cell cancer of the nose (squamous cell cancer of the nasal septum).  The decision also denied the claim for service connection for lower lip cancer, kidney cancer, and depressive disorder and continued the previously assigned noncompensable ratings for prostate cancer and a right eye disability.  In June 2010, a notice of disagreement (NOD) was received from the Veteran's attorney on his behalf.  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.  After further development, the RO continued to deny the claims (as reflected in a March 2012 supplemental SOC (SSOC)).

The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal regarding status post total rhinectomy, palatectomy, and maxillectomy for squamous cell cancer as encompassing both matters set forth on the title page.

In July 2012, the Acting Chairman of the Board, upon his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision reopening the claim for service connection for squamous cell cancer of the nasal septum is set forth below.  The underlying claim for service connection for squamous cell cancer of the nasal septum, on the merits, is addressed in the remand following the order, along with the claims for service connection for lower lip cancer, kidney cancer and depressive disorder.  These matters are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a July 2002 rating decision, the RO denied service connection for squamous cell cancer of the nose; although notified of the denial in a July 2002 letter, the Veteran did not initiate an appeal of the decision. 

3.  Evidence associated with the claims file since the July 2002 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for squamous cell cancer of the nose, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides (to include Agent Orange) during service.

5.  There are no competent medical findings of urinary tract infection, voiding dysfunction and resulting urine leakage, urinary frequency, or obstructed voiding associated with the prostate cancer, status post radical prostatectomy with erectile dysfunction.

6.  Status post shrapnel injury to the right eye is manifested by corrected distance vision of 20/40 or better in each eye without impairment of visual fields or muscle function, disease of the eye, anatomical loss of one or both eyes, or no more than light perception in one or both eyes.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision in which the RO denied service connection for squamous cell cancer of the nose is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the July 2002 denial is new and material, the criteria for reopening the claim for service connection for squamous cell cancer of the nose are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a compensable rating for prostate cancer, status post radical prostatectomy with erectile dysfunction, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2011).

4.  The criteria for a compensable rating for status post shrapnel injury of the right eye are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.76, 4.79, Diagnostic Code 6066 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman, 19 Vet. App. at 473.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A July 2009 pre-rating letter from the RO explained what information and evidence was needed to substantiate the claims for service connection and increased ratings.  Regarding the Veteran's claim to reopen, in another July 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim to reopen for service connection, including the reopening criteria and the criteria for establishing the underlying claim for service connection.  Both letters described what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The November 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2009 letters.  Hence, the July 2009 letters, which meet the content of notice requirements described in Dingess/Hartman and Pelegrini, also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent objective evidence associated with the claims file consists of service, private, and VA treatment records; and the reports of many VA examinations or medical opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his attorney.

The Board also acknowledges that the Veteran was not afforded a VA examination and VA has not otherwise obtained a medical opinion in connection with the claim for service connection for status post left nephrectomy due to kidney cancer.  However, as explained in more detail below, on these facts, no such examination or medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claim to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases, to include malignant tumors, that are manifested to a compensable degree within a prescribed period after service (one year for malignant tumors).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Specific to claims based on exposure to herbicide agents, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

Certain diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas, and prostate cancer, shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309(e).  Squamous cell carcinoma is not among those diseases recognized by VA as etiologically related to herbicide exposure.  That notwithstanding, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's original claim for cancer of his nose leading to the loss of his entire nose, some bone, and seven top teeth was received in April 2001.  He stated that he served two tours in Vietnam and asserted that his nose cancer was the result of exposure to Agent Orange.  In a July 2002 rating decision, the RO denied service connection for squamous cell cancer of the nose on many bases.  The RO indicated that service treatment records showed basal cell carcinoma of the nose excised in 1981 with no apparent recurrence.  Post service treatment records first showed squamous cell cancer of the nose in 2000; thus, it was not manifested to a compensable degree within one year of separation from service.  The RO also explained that while exposure to herbicides was conceded based on the Veteran's service in Vietnam, squamous cell cancer of the nose is not considered presumptive to herbicide exposure in Vietnam.  The RO further detailed that on VA examination in March 2002, the examiner noted that the Veteran was found to have squamous cell cancer of the nasal septum in 2000 and had surgery in December 2000.  The examiner added that the Veteran did not have any cancer of the sinus, larynx, or pharynx, and that the nose cancer was a second cancer separate from the service-connected prostate cancer.  

The evidence of record at the time included the Veteran's service treatment records, which confirmed his service in the Republic of Vietnam from May 1966 to May 1967 and from July 1970 to July 1971, and which diagnosed invasive well differentiated squamous carcinoma arising in actinically damaged skin of the nose in September 1981 based on a skin biopsy.  A December 1981 pathology report after excision of skin from the right side of the nose (in November 1981) diagnosed invasive basal cell carcinoma extending to one side of the margin of the resection.  A comment explained that the neoplasm consists of invasive nests and cords of basal type cells infiltrating the reticular dermis from an overlying actinic keratosis.  The end and deep margins are free of tumor.  The neoplasm does extend to one side margin of resection.  The opposite side margin demonstrates only actinic keratosis.  Review of the previous biopsy confirms the diagnosis of well-differentiated squamous carcinoma arising in actinic keratosis.  No basal cell carcinoma is seen in that biopsy, and no invasive squamous carcinoma is seen in the present material.  Other service treatment records showed other excisions and dermatology follow-up care to rule out epithelioma or squamous or basal cell carcinoma.

Also of record at the time of the prior rating decision were two service reports documenting that in November 1970 the Veteran sustained a minor frag wound to the nose received in a hostile mortar attack in the Republic of Vietnam.  The reports noted that he was not seriously wounded and was treated in the field and released.

Also of record at the time of the July 2002 rating decision were private treatment records from several sources.  In a January 2000 treatment record from Dr. A. L., the Veteran complained of a history of recurrent nosebleeds secondary to right sided nasal septum problems.  He was referred to an ENT specialist.  In June 2000, he complained of continued nasal septum irritation and constant bleeding despite treatment with cauterization and topical applications.  Further evaluation revealed T4 squamous cell carcinoma of the nasal septum with invasion into the bone and cartilage of the right maxillary sinus.  A December 2000 operation from A. C., M.D., shows that the Veteran had a total rhinectomy, right maxillectomy and hard palate resection, split thickness skin graft to the defect, and installation of surgical obturator.  The postoperative diagnosis was nasal septal carcinoma and maxillary bone invasion.

During March 2002 VA respiratory and nose, sinus, larynx, and pharynx examinations, the medical examiner outlined his review of the claims file and conducted a physical examination of the Veteran.  The diagnosis was T4 squamous cell cancer of the nose status post rhinectomy, maxillectomy, and resection of the hard palate and radiation therapy.  The examiner stated that the Veteran does not have any cancer of the lung, bronchus, larynx, trachea, pharynx, or epiglottis and that his cancer of the nose is a second cancer unrelated to his [service-connected] cancer of the prostate.

Although notified of the denial in an July 2002 letter, the Veteran did not initiate an appeal of the July 2002 RO decision denying service connection for squamous cell cancer of the nose.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's July 2002 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously denied claim for service connection in July 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's July 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since July 2002 that pertains to the Veteran's claimed nose cancer and removal of his nose.  

At the time of the July 2002 rating decision, there was no evidence of a medical relationship between the Veteran's current squamous cell cancer of the nose status post total rhinectomy, palatectomy, and maxillectomy and his exposure to herbicides during military service, or his basal cell carcinoma of the nose excised in 1981 [or his squamous carcinoma arising in actinically damaged skin of the nose in September 1981].

The additionally received medical evidence includes medical opinions rendered by a VA ENT surgeon following a review of the Veteran's claims file and physical examination.  He opined that given the Veteran's history of exposure to Agent Orange, as well as his kidney cancer, which was diagnosed later, and his prostate cancer, the nasal carcinoma, as well as the septal carcinoma are related to exposure to Agent Orange rather than just purely the actinic exposure for the squamous cell carcinoma/basal cell carcinoma of the external portion of the nose.  He emphasized that in his opinion, there was, in fact, a relationship between what happened in 1981 and what happened in 2000.  He further opined that the Veteran's squamous cell carcinoma of the nose, basal cell carcinoma of the nose, and squamous cell carcinoma of the septum were related to the sun as well as exposure to Agent Orange.  Then, he stated that the septoplastic cancer that developed almost 19 years after the cancer on the nose is not due to the sun, but is most probably due to Agent Orange.

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the July 2002 final denial of the claim for service connection for squamous cell cancer of the nose, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses whether the Veteran's squamous cell cancer of the nose is related to service, including exposure to herbicides.  Hence, this evidence raises a reasonable possibility of substantiating the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for squamous cell cancer of the nose are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A. Prostate Cancer

Historically, the Veteran was granted service connection for prostate cancer in a March 2001 rating decision, and a 100 percent rating was assigned effective August 24, 2000; following a period of convalescence, a noncompensable rating was assigned from February 1, 2001.  The rating decision also granted special monthly compensation based on loss of use of a creative organ, also effective August 24, 2000.  The Veteran filed the current claim for a higher rating in July 2009, and he appeals a November 2009 rating decision continuing the noncompensable rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527.  That diagnostic code directs that the disability is to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Id. 

Where a veteran suffers from voiding dysfunction with urine leakage or incontinence that requires the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent evaluation is assigned.  A 40 percent evaluation is warranted when voiding dysfunction requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent evaluation is assigned when voiding dysfunction requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day 38 C.F.R. § 4.115a. 

Under 38 C.F.R. § 4.115a, voiding dysfunction manifested by urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night is evaluated as 10 percent disabling.  Daytime voiding interval between one and two hours or; awakening to void three to four times per night is evaluated as 20 percent disabling.  Lastly, daytime voiding interval less than one hour, or; awakening to void five or more times per night is evaluated as 40 percent disabling.  Id.  

Where voiding symptomatology is characterized by obstruction, marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of post-void residuals greater than 150 cc, uroflowmetry with a marked diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.  

Urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  A 20 percent evaluation is warranted for urinary tract infection with recurrent symptomatic infection requiring drainage, frequent hospitalization (greater than two times a year), and/or requiring continuous intensive management.  Id. 

During an August 2009 VA genitourinary examination, the Veteran reported residuals of his July 2000 prostatectomy that included erectile dysfunction and that there had been no recurrence of his prostate cancer since his prostatectomy.  He denied urine leakage or incontinence requiring the use of absorbent material or an appliance, urinary frequency, or hesitance or change in urine stream.  He also denied a history of recurrent urinary tract infections, hospitalizations for urinary tract disease over the past year, or using medications for treatment of any genitourinary tract conditions.  He further denied lethargy, weakness, anorexia, weight loss or gain, or acute nephritis.  The diagnosis was prostate cancer, status post radical prostatectomy; erectile dysfunction, a residual of prostate cancer and its treatment; renal cell carcinoma, status post left nephrectomy; and renal insufficiency, a residual of renal cell carcinoma and its treatment.  Based on a physical examination and subjective history provided by the Veteran, the examiner concluded that the Veteran's prostate cancer, status post radical prostatectomy, had not worsened.

Private treatment records received in support of the claim for an increased rating for residuals of prostate cancer do not reflect complaints or findings of voiding dysfunction or urinary tract infection.

The Veteran was afforded an additional VA examination for prostate cancer in March 2012.  He again identified erectile dysfunction as the residual of his prostatectomy, with no recurrence of his prostate cancer.  The Veteran stated that his prostate cancer related condition had been stable since the August 2009 VA examination.  He reported that he had completed treatment for prostate cancer and was in watchful waiting status.  He denied any voiding dysfunction, including symptoms of leakage, frequency, or obstruction.  He also denied a history of recurrent symptomatic urinary tract or kidney infections.  He described his erectile dysfunction in more detail and also indicated that he had a surgical scar, which was not painful, from the prostatectomy.  Urinalysis results were reported as within acceptable ranges.   
 
Considering the pertinent evidence in light of the above-noted criteria, the Board finds that the medical evidence does not support the assignment of a compensable rating for Veteran's prostate cancer, status post radical prostatectomy with erectile dysfunction at any point since his claim for an increased rating was received in July 2009.  Simply stated, there are no competent medical findings of urinary tract infection, voiding dysfunction and resulting urine leakage, urinary frequency, or obstructed voiding associated with the condition. 

Under these circumstances, the Board concludes that there is no basis for staged rating of the disability, pursuant to Hart, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of any competent evidence to support the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

B.  Right Eye

Historically, the Veteran was granted service connection for status post right eye injury with normal vision in an October 1983 rating decision, and a noncompensable rating was assigned effective January 4, 1983.  In his February 1983 claim for service connection, he indicated that he wounded his right eye in 1970 in Vietnam, and during an April 1983 VA examination he elaborated that he had a shrapnel injury to his right eye in 1970.  He stated that after a week or ten days of treatment during service his vision was "good" in his eye.  The Veteran filed the current claim for a higher rating in July 2009, and he appeals a November 2009 rating decision that continued the noncompensable rating.

His right eye disability had been evaluated pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6079, which contemplates impairment of central visual acuity.  Under Diagnostic Code 6079, a noncompensable evaluation was warranted where vision is 20/40 in both eyes.  A 10 percent evaluation was warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).  A 10 percent evaluation was also warranted where vision is 20/50 in both eyes.  Id.  The evaluations continued to increase for additional impairment of central visual acuity, which was to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.

However, in December 2008, the eye regulations were revised.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations apply to applications for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received in July 2009, his claim for increase is evaluated under the revised criteria.

Under the revised regulations, disability ratings for impaired vision generally are based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.  Where visual acuity in one eye is 10/200 or better, vision of the other eye is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6066 (2011).  A noncompensable rating is assigned under Diagnostic Code 6066 when vision is 20/40 in both eyes, and a 10 percent evaluation is assigned when there is 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, 20/70 vision in one eye with 20/40 vision in the other eye, or 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.  Higher ratings are available for more impaired central visual acuity.  Id.  Compensable ratings are also available under 38 C.F.R. § 4.79 for impairment of visual fields (Diagnostic Code 6080) and impairment of muscle function due to diplopia or symblepharon (Diagnostic Codes 6090 and 6091).

During an August 2009 VA eye examination, the Veteran reported sustaining an injury to the right eye and nose from blast fragments in 1970.  He noted a history of some excess lacrimation and tear pooling on the right side status post repair of squamous cell carcinoma of the nose.  He also reported having a bilateral cataract removal with intraocular lens implantation in 2008.  The examiner remarked that the Veteran did not mention any ocular pain, loss of vision, or distortion of image.  On physical examination, corrected distance vision was reported as 20/20 for each eye, and there was no diplopia in any field of gaze or visual field deficits.  Specific to the in-service injury site, the anterior segment of the right eye was described as normal with the exception of a surgical scar for the insertion of an intraocular lens after cataract removal.  The right macula had early dry macular degeneration with soft drusen and pigmentary alterations.  The diagnosis was no visual field defects, no diplopia, and visual acuity is 20/20 in either eye; the right eye shows no residual damage from the injury in 1970.

In a May 2011 prescription note from a private eye doctor, the Veteran's vision was reported as 20/25 in the right eye and 20/50 in the left eye as of July 2010.  The note did not identify whether the reported visual acuity was based on uncorrected or corrected vision testing.

The Veteran presented for an additional VA eye conditions examination in March 2012 and described a blast injury to his right eye in 1970.  On physical examination, corrected distance vision was reported as 20/40 or better in each eye.  Visual field testing revealed no defects, and there was no scarring or disfigurement attributable to any eye condition.  The Veteran denied having diplopia (double vision), and no other impairment of muscle function was identified on examination.  The examining optometrist noted that the Veteran had replacement intraocular lenses in both eyes in conjunction with cataract removal of both eyes in 2008 and that there was no decrease in visual acuity or other visual impairment as a result.  The Veteran denied having any incapacitating episodes attributable to any eye condition during the past 12 months, and the optometrist concluded that the Veteran's eye conditions did not impact his ability to work.  

The diagnosis was anterior segment trauma to the right eye in 1970 and cataracts in 2008.  The optometrist remarked that the Veteran had a small posterior capsular opacity (PCO) in the left eye, and the right eye had mild age-related macular changes.  He added that no scarring or damage to the anterior segment of the right eye was found upon examination and that findings on examination were unchanged from the VA examination in August 2009.

Considering the pertinent evidence in light of the above-noted criteria, the Board finds that the medical evidence does not support the assignment of a compensable rating for Veteran's status post right eye injury disability at any point since his claim for an increased rating was received in July 2009.  Simply stated, VA medical evidence reflects that corrected distance vision has remained 20/40 or better in each eye.  These findings are consistent with the noncompensable rating in effect for the Veteran's right eye disability.  The Board considered the May 2011 private prescription note reporting visual acuity of 20/25 in the right eye and 20/50 in the left; however, whether the reported visual acuity was based on uncorrected or corrected vision testing, the findings still do not reflect impairment of central visual acuity rising to the level of a compensable rating.

The Board also considered other potentially applicable rating criteria, including entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.75(f) (requiring VA to consider whether a claimant may be entitled to special monthly compensation when evaluating visual impairment).  However, because medical evidence does not demonstrate impairment of visual fields or muscle function; disease of the eye; or anatomical loss of both eyes, no more than light perception in both eyes, anatomical loss of one eye, no more than light perception in one eye, or vision in both eyes of 5/200; a compensable rating under other diagnostic codes within 38 C.F.R. § 4.79 or special monthly compensation under 38 C.F.R. § 3.350 is not warranted.

Under these circumstances, the Board concludes that there is no basis for staged rating of the right eye disability, pursuant to Hart, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of any competent evidence to support the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.




C. Extraschedular Consideration

The above determinations regarding the claims for compensable disability ratings are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the Veteran's prostate cancer, status post radical prostatectomy with erectile dysfunction, or status post shrapnel injury of the right eye been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the April 2011 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2011); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate both the prostate cancer status post radical prostatectomy with erectile dysfunction and the right eye disability since the claims for increased ratings were received.  The rating schedule fully contemplates the described symptomatology of each disability, and provides for ratings higher than those assigned for each disability based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met with respect to either disability.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

As new and material evidence to reopen the claim for service connection for status post total rhinectomy, palatectomy, and maxillectomy for squamous cell cancer, to include as due to exposure to herbicides, has been received, to this limited extent, the appeal is granted.

Entitlement to a compensable rating for prostate cancer, status post radical prostatectomy with erectile dysfunction, is denied.

Entitlement to a compensable rating for status post shrapnel injury of the right eye is denied.


REMAND

The Board's review of the record reveals that further RO action is warranted on the Veteran's claim for service connection for squamous cell cancer of the nose, kidney cancer and lower lip cancer, claimed as due to exposure to herbicides.  Particularly, for the reasons discussed below, the Board finds that additional medical opinions provided by a VA oncologist are required to decide these claims for service connection.

As noted, the Veteran's service treatment records showed squamous carcinoma arising in actinically damaged [sun damaged] skin of the nose diagnosed in September 1981 and basal cell carcinoma from the skin of the right side of the nose diagnosed in December 1981.  They did not reflect complaints or findings related to the lower lip.  Other military records documented a minor frag wound to the nose during a hostile mortar attack in November 1970; the Veteran was treated in the field and released, and the prognosis was reported as "excellent."     

After separation from service, the Veteran was diagnosed with squamous cell carcinoma of the nasal septum with invasion into the bone and cartilage of the right maxillary sinus after complaining of recurrent nose bleeds and nasal septum irritation.  In December 2000, he had a total rhinectomy, right maxillectomy and hard palate resection, split thickness skin graft to the defect, and installation of surgical obturator performed by A. C., M.D.  In February 2009, he was diagnosed with squamous and basal cell carcinoma of the lower lip.

The Veteran maintains that his post-service nose and lower lip cancers are both due to exposure to herbicides during his two tours in the Republic of Vietnam during military service.  The April 2011 SOC explained the authority and general process by which VA has determined that a positive association exists between a particular condition and Agent Orange exposure.  Still, the Veteran questions why his service-connected prostate cancer is presumed to be associated with his exposure to herbicides, but the loss of his nose from cancer (or his kidney cancer) has not been presumed to be associated with herbicide exposure.  

Here, his reported service in Vietnam is verified, and he is presumed to have been exposed to herbicides, including Agent Orange, during military service.  However, squamous cell carcinoma and basal cell carcinoma are not among those diseases recognized by VA as etiologically related to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, the evidence of record does not reflect, nor does the Veteran allege, that he has chloracne or other acneform disease consistent with chloracne, respiratory cancers, or soft-tissue sarcoma.  Again, he contends that his squamous cell carcinoma of the nasal septum and squamous and basal cell carcinoma of the lower lip are due to exposure to Agent Orange.

During the course of the appeal, two VA doctors offered medical opinions regarding the etiology of the Veteran's squamous cell carcinoma of the nasal septum.  In March 2011, following a review of the claims file and examination of the Veteran, a VA Chief of Dental Service opined that the squamous cell carcinoma of the right nasal cavity was not caused by or a result of the squamous cell carcinoma arising in actinically damaged skin removed in September 1981, the prostate cancer treated in 2000, or related to the kidney cancer diagnosed in 200[6].  She also opined that the squamous cell carcinoma of the right nasal septum was less likely as not caused by or a result of the invasive basal cell carcinoma of the nose diagnosed and removed in [December] 1981.  Finally, the examiner opined that the squamous cell carcinoma of the right nasal septum was less likely as not caused by or a result of the shrapnel trauma received in combat in an area with high Agent Orange concentration.

In April 2011, a VA ENT surgeon also rendered medical opinions regarding the etiology of the squamous cell carcinoma of the nasal septum, diagnosed in 2000 after reviewing the Veteran's claims file and examining the Veteran.  The surgeon noted the squamous cell carcinoma diagnosed in September 1981 and the basal cell carcinoma diagnosed in [December] 1981 and opined that in

view of [the Veteran's] history of exposure to Agent Orange, as well as his kidney cancer, which was diagnosed later and his prostate cancer, it is my opinion that the nasal carcinoma, as well as the septal carcinoma are related to exposure to Agent Orange rather than just purely the actinic exposure for the squamous cell carcinoma/basal cell carcinoma of the external portion of the nose.  So, in fact, there is a relationship, in my opinion, between what happened in 1981 and what happened in 2000, to say nothing of his prostate and kidney problems.

Then, the ENT surgeon added that he believed that the Veteran's squamous cell cancer of the nose, basal cell cancer of the nose, and squamous cell carcinoma of the septum were related "both to the sun, as well as [to] exposure to Agent Orange."  He further opined that although the septoplastic cancer developed almost 19 years after the cancer on the nose, "the relationship is not due to sun in this case, but is most probably due to Agent Orange."

Unfortunately, neither the Chief of Dental Service nor the ENT surgeon provided any medical rationale or explanation to support the medical opinions.  In addition, the ENT surgeon appears to suggest both that the squamous cell carcinoma of the septum diagnosed after service was related to sun exposure (and Agent Orange) and was not due to sun exposure.  In summary, the ENT surgeon's opinions regarding sun exposure and the post-service squamous cell cancer of the nasal septum are internally inconsistent, and the Board requires an additional medical opinion to resolve the discrepancy between the conclusions of the March and April 2011 examiners regarding a possible relationship between the Veteran's exposure to Agent Orange and his post-service squamous cell carcinoma of the nasal septum.

Regarding the claim for service connection for squamous and basal cell cancer of the lower lip diagnosed in February 2009, the Board finds that given the proximity of this cancer to the Veteran's post-service squamous cell cancer of the nasal septum, a medical opinion by a VA oncologist is warranted to determine whether a medical relationship exists between the lower lip cancer and a disease or injury during military service or the post-service nasal septum cancer.

Kidney cancer is not among those diseases recognized by VA as etiologically related to herbicide exposure.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309(e).  However, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994). 

Service treatment records were silent for complaints, findings, or reference to kidney problems or kidney cancer.  In an October 1982 retirement report of medical history, the Veteran denied a history of frequent or painful urination, kidney stones, or blood in the urine.  He identified that he had had a tumor, growth, cyst, or cancer; however, a physician's summary noted that the Veteran was treated and followed for basal cell carcinoma of the nose.  On retirement examination in October 1982, the genitourinary system was reported as normal, and laboratory findings were reported as negative and did not identify abnormalities related to the kidneys.

Post-service treatment records from a private urologist, F. R., M.D., reflect that in May 2006 the impression was "inflammatory left renal mass, which despite initial improvement with antibiotics has now continued to progress and get larger and systemic symptoms are progressing again."  Dr. F. R. suspected that this represented a malignancy that was secondarily infected.  The plan was to conduct a left nephrectomy.  A June 2006 follow-up note indicated that the Veteran was three weeks status post left hand assisted laparoscopic nephrectomy (HALN).  Subsequent treatment records reflected follow-up care status post left HALN.  These records contain the first competent medical evidence of kidney cancer following separation from military service in 1983.

Clearly, such time period is well beyond the presumptive period for establishing service connection for a malignant tumor, such as kidney cancer, as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  

The only medical opinion addressing whether there exists any medical nexus between the Veteran's kidney cancer, diagnosed 23 years after separation from service, was from a VA ENT surgeon in an April 2011 report pertaining to squamous cell carcinoma of the nose.  In the report, the surgeon indicated that he had consulted the claims file and examined the Veteran's ears and nasal cavities.  He provided an unsolicited medical opinion that in addition to nose cancer, the Veteran also had prostate and kidney cancers, "which may or may not be related to the same cause as his skin cancers on the nose, as well as the nasal septum - Agent Orange."  The surgeon also believed there was a relationship between the Veteran's in-service and post-service nose cancers and Agent Orange, and there was a relationship between the [nose] cancer in 1981 and the [nose] cancer in 2000, "to say nothing of his prostate and kidney problems."  No rationale was given for this opinion as well.


Hence, the RO should arrange for the Veteran's entire claims file to be sent to a VA oncologist for review and to provide the requested medical opinions.  The RO should arrange for the Veteran to undergo a VA examination by an oncologist at a VA facility only if the requested opinions cannot be provided without an examination of the Veteran.  

The Veteran is hereby notified that failure to report to any such scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for nose cancer and the claims for service connection for lower lip cancer and depressive disorder, claimed as secondary to the squamous cell carcinoma of the nasal septum.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the record before the oncologist is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

Because the resolution of the claim for service connection for squamous cell cancer of the nasal septum has a direct bearing on the Veteran's claim for service connection for depressive disorder, the latter issue must be deferred pending the outcome of the matter of entitlement to service connection for squamous cell cancer of the nasal septum.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims for service connection (for squamous cell cancer of the nasal septum, lower lip cancer, kidney cancer and depressive disorder) on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran's claims file and
a complete copy of this REMAND to be made available to a VA oncologist.  The RO also should provide to the oncologist a copy of 38 C.F.R. § 3.309(e), which lists the diseases associated with exposure to certain herbicide agents.  The oncologist designated to provide the requested medical opinions should include discussion of the Veteran's documented medical history and assertions in his or her report. 

Following a thorough review of the claims folder, the oncologist is asked to respond to the following:

a) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the squamous cell carcinoma of the nasal septum diagnosed in 2000 was caused by, or is medically related to, 
1) the squamous and/or basal cell carcinoma of the skin of the nose diagnosed in 1981 during military service?
2) sun exposure during military service?
3) a minor frag wound to the nose during a hostile mortar attack in November 1970?
4) exposure to herbicides during two tours in the Republic of Vietnam?
b) If the squamous cell carcinoma of the nasal septum diagnosed in 2000 was not caused by, or determined to be medically related to, any of the above diseases or injuries, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the squamous cell carcinoma of the nasal septum was caused by the service-connected prostate cancer, status post radical prostatectomy with erectile dysfunction?  If the Veteran's squamous cell carcinoma of the nasal septum was not caused by prostate cancer, the oncologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma of the nasal septum has been permanently worsened beyond normal progression (aggravated) by the Veteran's prostate cancer.
c) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the squamous and basal cell carcinoma of the lower lip diagnosed in February 2009 was caused by, or is medically related to, 
1) the squamous and/or basal cell carcinoma of the skin of the nose diagnosed in 1981 during military service?
2) sun exposure during military service?
3) exposure to herbicides during two tours in the Republic of Vietnam?
4) the squamous cell carcinoma of the nasal septum diagnosed in 2000?
d) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the kidney cancer diagnosed in 2006 was caused by, or is medically related to exposure to herbicides during two tours in the Republic of Vietnam?

A detailed medical analysis and rationale must be included with each opinion.  The oncologist should use his or her best judgment in rendering an opinion; if the oncologist cannot reach a conclusion on a particular question, he or she must thoroughly explain the basis for that conclusion.

If the requested opinions cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination by an oncologist at a VA medical facility, to obtain the above-requested opinions.  The entire claims file, to include a complete copy of this REMAND, must be made available to the oncologist designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the oncologist prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The oncologist should set forth all examination findings (if any), along with the complete rationale for the opinions provided, in a printed (typewritten) report. 

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted by the VCAA, the RO should readjudicate the claims for service connection for squamous cell cancer of the nasal septum, kidney cancer and squamous and basal cell cancer of the lower lip, to include as due to exposure to herbicides, as well as the claim for service connection for depressive disorder, claimed as secondary to status post total rhinectomy, palatectomy, and maxillectomy for squamous cell cancer of the nasal septum.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims for service connection in light of pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


